DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 11, 14, 15, 19, 22-24, 27, 29, 33, 35-36, 39, 46-48, 54-57, 63, 68-69 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claims 1, 33, the closest prior art of Cerni (2003/0032366) discloses using different wavelengths to measure a chemical content of a slurry. The prior art fails to disclose or make obvious an apparatus or method using a first probe and a second probe for determining a first and second parameter and  wherein said first size distribution has an average first size diameter down to 1 nm and said second size distribution has an average second size diameter up to 200 um, and said average first size diameter is less than said average second size diameter, with an overlap of particle size between the first size range of said first particles and the second size range of said second particles that is less than or equal to 50%, and said first concentration is greater than said second concentration, and in combination with the other recited limitations of claims 1, 33. Claims 3-7, 11, 14, 15, 19, 22-24, 27, 29, 35-36, 39, 46-48, 54-57, 63 are allowed by the virtue of dependency on the allowed claims 1, 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        May 31, 2022